Exhibit 10.1(a)


FIFTH AMENDMENT TO THE
CENTURYTEL DOLLARS & SENSE 401(K) PLAN
AS AMENDED AND RESTATED
EFFECTIVE DECEMBER 31, 2006


WHEREAS, the CenturyTel Dollars & Sense 401(k) Plan (“Plan”) was amended and
restated by CenturyTel, Inc. (the “Company”) effective December 31, 2006;
 
WHEREAS, the Company desires to amend the Plan to fully comply with the final
Treasury Regulations under Internal Revenue Code § 415;
 
WHEREAS, the Company reserved the right to amend the Plan in Section 14.2 of the
Plan and delegated to the Retirement Committee the right to amend the Plan to
comply with changes in governing laws and regulations;
 
NOW, THEREFORE, effective January 1, 2008, the Plan is amended as follows:
 
I.
 
Paragraph (a) of Section 1.13, Compensation, is amended and restated in its
entirety to read as follows:
 
 
 
(a)
Compensation.  Effective January 1, 2007, Compensation shall mean, for all
Participating Employers, the total amounts paid to a Participant by an Employer
reported on Form W-2 of the Participant plus Elective Deferrals, including
Catch-up Contributions, made pursuant to Section 3.1(d) of the Plan,
contributions to Code Section 125 plans, contributions to pay for qualified
transportation fringe benefits under Code Section 132(f)(2), and effective
January 1, 2008, payments made after severance from employment for services
rendered during the Participant’s regular working hours, provided such payments
are made within 2 ½ months after severance from employment (or by the end of the
Plan Year in which the severance from employment occurred, if later) and such
payments would have been paid to the Participant prior to severance from
employment if the Participant had continued in employment and would have been
treated as Compensation at such time.  Compensation shall exclude the following
unless stated otherwise:

 
 
 
(i)
Overtime; however, if an Employee has fewer than 80 hours of standard pay in his
two week payroll period, overtime pay is converted to standard pay until the
Employee has 80 hours for Plan purposes;

 
 
(ii)
Back-pay awards;

 
 
(iii)
Premium pay;

 
 
(iv)
Broad-based bonuses not included under the Employer’s normal compensation
programs, such as completion bonuses, referral bonuses, relocation bonuses, and
Christmas bonuses, points & awards gross-up, prizes & awards, (team performance
awards and individual performance bonuses are included);

 
 
(v)
Reimbursements or other expense allowances, such as meal allowances, imputed
income, special credits for waiver of benefits, executive cash allowance, tax
gross-up compensation, housing allowance, moving expenses, and all other cash
and non-cash fringe benefits;

 
 
(vi)
Deferred compensation, employee stock purchase plan, stock appreciation rights,
stock options, and welfare benefits;

 
 
(vii)
Restricted stock awards under the Company’s Restricted Stock Plan or Key
Employee Incentive Compensation Plan; and

 
 
(viii)
Severance pay or termination pay in any form.

 
II.
 
The first sentence of Paragraph (b), Section 415 Compensation, of Section 1.13,
Compensation, is amended to read as follows:
 
                 Section 415 Compensation shall mean compensation as that term
is used in Section 415(c)(3) of the Code.
 
III.
 
Paragraph (b), Correction of Excess Annual Additions, of Section 5.1, Defined
Contribution Limitation, is amended and restated in its entirety to read as
follows:
 
 
(b)
Correction of Excess Annual Additions.  If, as a result of the allocation of
forfeitures, a reasonable error in estimating the Participant’s Section 415
Compensation, or a reasonable error in estimating the amount of Elective
Deferrals that may be made with respect to any Participant under the limits of
Section 415 of the Code or under other facts and circumstances permitted by the
Commissioner of the Internal Revenue Service, Annual Additions exceed the
limitation set forth in Section 5.1(a), the excess will be disposed of in
accordance with the Employee Plans Compliance Resolution System (EPCRS), Rev.
Proc. 2008-50, 2008-35 I.R.B. 464, or such other method(s) deemed acceptable by
the Internal Revenue Service.

 
IV.
 
Paragraph (c), Annual Addition, of Section 5.1, Defined Contribution Limitation,
is amended and restated in its entirety to read as follows:
 
 
(c)
Annual Addition.   Annual Addition means annual addition as that term is used in
Section 415(c)(2) of the Code and Treasury Regulation Section 1.415(c)-1(b).

 
                 IN WITNESS WHEREOF, the Company has executed this amendment on
this 15th day of September, 2009.
 
 

 
CENTURYTEL, INC.
         
By: /s/ Stacey W. Goff      
 
Name:  Stacey W. Goff
 
Title:  Executive Vice-President,
           General Counsel and Secretary